NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            08-SEP-2021
                                            08:45 AM
                                            Dkt. 14 ODSD
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

            CURTIS R. BROOKS, Petitioner-Appellant, v.
               STATE OF HAWAI#I, Respondent-Appellee


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
       (S.P.P. NO. 1CPN-190000009 (CR. NO. 1PC071000394))


                     ORDER DISMISSING APPEAL
    (By:  Leonard, Presiding Judge, Nakasone and Fujise, JJ.)
          Upon review of the record, it appears that:
          (1) On June 7, 2021, the circuit court clerk
electronically filed self-represented Petitioner-Appellant
Curtis R. Brooks's (Brooks) notice of appeal to create this
appeal;
          (2) On June 18, 2021, the circuit court clerk filed the
record on appeal, and the appellate clerk notified the parties
that the statement of jurisdiction and opening brief were due on
or before June 28, 2021, and July 28, 2021, respectively;
          (3) Brooks failed to file either document or request an
extension of time;
          (4) On August 18, 2021, the appellate clerk entered a
default notice informing Brooks that the time for filing the
statement of jurisdiction and opening brief had expired, the
matter would be called to the court's attention on August 30,
2021, for appropriate action, which could include dismissal of
the appeal, under Hawai#i Rules of Appellate Procedure Rules
12.1(e) and 30, and Brooks could request relief from default by
motion; and
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          (5) Brooks took no further action in this appeal.
          Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
          DATED:   Honolulu, Hawai#i, September 8, 2021.

                                      /s/ Katherine G. Leonard
                                      Presiding Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge

                                      /s/ Alexa D.M. Fujise
                                      Associate Judge




                                  2